Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This correspondence is in response to the communications received on 02/07/2022.  


Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-19 in the reply filed on 02/07/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.


EXAMINER’S AMENDMENT

a.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
b.    This application is in condition for allowance except for the presence of claims 1-10 directed to Group I invention non-elected without traverse. Accordingly, claims 1-10 have been 


Allowable Subject Matter
Claims 11-19 are allowed over prior art of record.
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
The cited prior art of record, Chen et al. (US 20120267737 A1; hereinafter “Chen”) and Lin et al. (US 10879289 B1; hereinafter “Lin”) have been found to be the closest prior art.

Regarding independent Claims 11 and 15:

Chen discloses some limitations of claims 11 and 15 including a method of making a photodetector device (figs. 1-7), comprising the steps of: 
providing a substrate 304 (fig. 1A; ¶ 0020); 
applying a photoresist layer 102 (fig. 1B; ¶ 0020) on said substrate; 
applying a photolithography mask 108 (fig. 1C; ¶ 0020) to the photoresist layer defining exposed areas and non-exposed areas; 

removing one of the exposed areas and non-exposed areas of photoresist to define a pattern of removed photoresist areas and remaining photoresist areas (fig. 1D; ¶ 0020-0021); 
applying a layer of electrically conductive material 302 (fig. 1E; ¶ 0020-0021) to at least the removed photoresist areas to form an electrode grid of electrically conductive material.

None of the prior art of record cited above or in the attached PTO-892 teaches or suggests, alone or in combination, all the limitations of independent claims 11 and 15. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims are allowed for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NILUFA RAHIM/Primary Examiner, Art Unit 2893